DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 25 February 2022.  Claims 1-20 are pending.
Examiner's Statement of reason of Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
	All pending claims 1-20 have been carefully considered. The prior arts fail to show individually or in combination all the features recited in as recited in the independent claims 1, 9 and 17.  The claimed invention is directed towards a (I) trained machine learning model (ii) using collaborative filtering to (iii) produce a recommendation score which (iv) helps guide cybersecurity actions.
	Specifically, the prior art fails to teach or suggest, in part, “… a machine learning model which has been trained using a collection of training- tuples, each training-tuple including: a training-tuple actor-id identifying a training-tuple actor, a training-tuple resource-id identifying a training-tuple resource in a guarded computing system (GCS), and at least one rating based on how many times the training-tuple actor attempted to access the training-tuple resource; and a risk assessor code which upon execution by the processor performs a process that includes (a) feeding a pair to the machine learning model, the pair including a pair actor-id identifying a pair actor and a pair resource-id identifying a pair resource in the GCS, (b) receiving from the machine learning model a recommendation score which is computed at least in part by collaborative filtering based on at least training from a plurality of the training-tuples, and (c) performing at least one cybersecurity action based on the recommendation score, including at least one of: a risk acceptance action which accepts a risk R, and a risk mitigation action which aids mitigation of the risk R, wherein R denotes a risk that the pair represents an unauthorized attempt by the pair actor to access the pair resource, and wherein the recommendation score has an inverse relationship to the risk R” as recited by independent claim 1.
	Independent claims 9 and 17 recite subject matter analogous and similar in scope to that of independent claim 1 as discussed above.
	Accordingly, at least based on the above distinctions, the Examiner submits that claims1, 9 and 17 are patentable over the combination of the cited references. At least by virtue of their dependency, the Examiner submits that the remaining claims are also patentable over the combination of the cited references.
	Accordingly, claims 1-20 are allowed.
Conclusion
--Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173